FILED
                           NOT FOR PUBLICATION                                APR 23 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHANNON KING,                                    No. 10-17929

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01425-JCM-
                                                 LRL
  v.

GMAC MORTGAGE, LLC,                              MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                       Argued and Submitted April 17, 2012
                            San Francisco, California

Before: SCHROEDER, O’SCANNLAIN, and GRABER, Circuit Judges.

       Shannon King appeals from the district court’s grant of summary judgment

in favor of her mortgagee, GMAC Mortgage, LLC (“GMAC”).

       The district court did not err in granting GMAC summary judgment on any

of King’s claims: As King had fallen behind on her mortgage payments, she is



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
unable to make a claim for misrepresentation, promissory estoppel, or wrongful

foreclosure. Bulbman, Inc. v. Nev. Bell, 825 P.2d 588, 592 (Nev. 1992) (per

curiam); Pink v. Busch, 691 P.2d 456, 459 (Nev. 1984) (per curiam); Collins v.

Union Fed. Sav. & Loan Ass’n, 662 P.2d 610, 623 (Nev. 1983). King’s breach of

contract claim is barred by the statute of frauds. Nev. Rev. Stat. § 111.210(1).

And King is unable to make a claim for unjust enrichment since there was a valid

mortgage agreement between the parties. Leasepartners Corp. v. Robert L. Brooks

Trust, 942 P.2d 182, 187 (Nev. 1997) (per curiam).

      King’s remaining contentions are either waived or without merit.



      AFFIRMED.




                                          2